DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The Examiner notes that this application is a CIP of 15/814917 and has introduced the new limitations of “a second region under a central tension greater than or equal to 13 MPa to less than 15 MPa” in claims 1, 15, and 19, which does not have explicit 112(a) support in any of the parent applications.  
Given the evidence currently on the record, all of the current claims are being afforded the effective filing date of 23 August 2018; hence, the present application is being examined under the first inventor to file provisions of the AIA .  The evidence of record is not sufficient to show that the current claims have inherent support to the parent applications.


Specification
The amendment filed 02/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The change at [0033] from “crack” to “flaw” is not correcting a typographical error, and therefore this is new matter that is being attempted to be added to the specification.  Figure 2, part 200 shows a crack.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 1 requires a central tension of 13 to less than 15 MPa; therefore, claims 6 and 7 fail to limit claim 1.


Claim Rejections - 35 USC § 102
Claims 1-5, 11, 12, 15, 16, and 19-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by DeMartino et al. (US 2014/0120279).
As explained above, the effective filing date being afforded to these claims is 23 August 2018.
With regard to claims 1-5, 11, 12, 15, 16, and 19-21, DeMartino et al. teaches a non-preferred (comparative) vial in Figure 8 having a central tension of 13.8 MPa, which reads on applicants’ container [0063].  The wall thickness is 1.1 mm and the glass is ion exchanged [0063].  This article will inherently possess the self-propagation and SEE claimed. 


Claim Rejections - 35 USC § 103
Claims 1-5, 8-12, 15, 16, and 19-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dejneka et al. (US 2009/0215607).
With regard to claims 1-5, 8-12, 15, 16, and 19-21, Dejneka et al. disclose an ion exchanged alkali aluminosilicate glass that is explicitly taught by applicants in their specification as a glass that can work for the current invention [0029], [0030], and [0032].  The glass may have a boron content of 0 mol% as there may be 0 mol% of B2O3 added.  The glass is made by down-drawing, i.e. the same preferred method taught in applicants' specification [0040].  The glass is ion-exchanged in the same manner and can be formed into a container, which reads on a vessel [0042]-[0045].  The compressive stress of the surface can be at least 200 MPa, the depth of layer can be at least 40 microns, and the thickness can be less than about 2 mm [0040]-[0044].  As an example, for a CS of 450 MPa, a thickness of 1.1 mm, and a DOL of 0.04 mm, the CT would be approximately 13.9 MPa.  The amounts taught for the CS and DOL teach the ranges claimed; furthermore, the thickness taught and the calculated CT overlaps with the amounts claimed.
It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one having ordinary skill to have made the thickness, the DOL, and the CS any amount, including the amounts claimed as all of the amounts overlap with the claimed ranges.  One of ordinary skill would recognize that as the DOL or CS goes up 
With regard to the functional limitations and properties of claims 1-4, 15, 16, and 19-21, given the fact that the article rendered obvious above is the same preferential material having the same compressive stress, the same tensile stress, the same depth of layer, and the same thickness claimed, it is the position of the Examiner that the article rendered obvious above would intrinsically possess the functional limitations and properties of claims 1-4, 15, 16, and 19-21, including the SEE values of claims 4 and 19.
With regard to claims 10, this is also a case of overlapping ranges with the ranges disclosed in Dejneka et al.  It would have been obvious to one having ordinary skill to have made the depth of layer any amount greater than 0.04 mm, including 0.105 mm relative to a 0.7 mm thick piece of glass or 0.15 mm relative to a 1 mm sheet of glass, which would have been 15% of the thickness of the glass, in order to increase the strength of the glass to the amount desired based upon the intended use.
With regard to claims 13, the article can be a container [0045].  The other limitations of this claim represent intended use limitations that are not dispositive of patentability.  Given the fact that the glass of Dejneka et al. is a preferential material for use in applicants' invention, it can intrinsically meet the intended use limitations of these claims.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest forming the first region by applying a coating having a Young’s modulus different than the glass.


Terminal Disclaimer
The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Appl. No. 15/814917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to the specification objections, the previous 112 rejections, and the prior art rejections based 


Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Applicants argue that DiMartino does not teach or suggest “a second region under a central tension greater than or equal to 13 MPa to less than 15 MPa”.
The Examiner respectfully disagrees and notes that DiMartino teaches in Figure 8 an example that has a central tension of 13.8 MPa.  The Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from nonpreferred embodiments (see MPEP 2123).
Applicants argue on page 15 of their Remarks that Dejneka does not teach that self-propagation of flaws through the thickness of the glass and across the surface is desirable. 
The Examiner notes that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (see MPEP 2145(II)).  The prior art renders obvious the structural limitations claimed, and therefore it would intrinsically possess the functional limitations claimed, e.g. self-propagation of flaws.
Applicants argue on page 17 that the Examiner is saying that Dejneka is stating that the CT is inherent to Dejneka.
This is not true as the Examiner is rendering obvious the CT based on overlapping ranges.  The Examiner is not saying that the CT is inherent.  If applicants prima facie case by the preponderance of the evidence that it would.  Applicants have not stated that their equation only works in certain circumstances, and therefore the Examiner has relied upon applicants’ equation in order to understand what the CT must be.
Applicants argue on pages 17-19 that Dejneka et al. do not provide a teaching or suggestion to choose the values of CS, thickness or DOL that leads to the CT claimed.
The Examiner notes that the MPEP provides the rationale to render these amounts obvious in MPEP 2144.05, which teaches that overlapping ranges are prima facie obviousness.  It is clear from the references that the ranges of CS, thickness and DOL are amounts that overlap with the CT claimed.  The Examiner selected amounts and calculated a CT in order to show applicants how well the disclosure of Dejneka overlaps with applicants’ claims.  

Applicants argue on pages 19-20 that they have discovered glass articles that have a central tension that undergo self-propagation of flaw fronts from a first surface to a second surface and laterally across the at least the first surface.
The Examiner notes that applicants’ claims are drafted so broad as to be drawn to any glass composition that has the central tension claimed, while they also state that they have special glass that has the self-propagation of flaws as claimed.  This makes no sense as tempering glass by introducing compressive strength and central tension is completely well-known.  If applicants discovered a special glass composition in the form .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796